internal_revenue_service number release date index number ---------------------------------------------------------- ------------------------------- --------------------------- -------------------------- - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita - plr-101554-04 date march legend x - -------------------------------------------------------- date - ------------------ date - ----------- date - ------------------- date - --------------------------- dear ----------------- this letter_ruling is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of x requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending date to one ending date effective date x has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations x’s form_1128 requesting a change in accounting_period to a tax_year ending date was due on or before date the information furnished indicates that the form_1128 was filed late because of an error or misunderstanding however the form_1128 was filed within days of the due_date revproc_2002_37 2002_1_cb_1030 provides procedures by which certain corporations may obtain automatic approval to change their annual accounting periods under sec_442 of the internal_revenue_code a corporation complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of the internal_revenue_service to change its annual_accounting_period under sec_442 and the income_tax regulations thereunder section provides that a form_1128 filed pursuant to this revenue_procedure will be considered timely filed for purposes of sec_1_442-1 only if it is filed on or before the due_date including plr-101554-04 extensions for filing the federal_income_tax return for the short_period required to effect such change sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that x has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and x’s late filed form_1128 requesting permission to change from a tax_year ending date effective date is considered timely filed since changes in accounting_period under revproc_2002_37 are under the jurisdiction of the director internal_revenue_service center where the taxpayer’s returns are filed we have forwarded the application to the director cincinnati service_center any further communication regarding this matter should be director to the cincinnati service_center the ruling contained in this letter is based upon facts and representations submitted by x and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed or implied regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed or implied as to whether x is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this letter_ruling to the taxpayer’s authorized representatives plr-101554-04 enclosures copy of this letter copy for sec_6110 purposes sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
